Case 2:20-cv-00030-JRG Document 88 Filed 11/10/20 Page 1 of 2 PageID #: 4963




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

HUAWEI TECHNOLOGIES CO. LTD.,                      §
                                                   §
                    Plaintiff,                     §
                                                   §
v.                                                 §
                                                   §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                                   §
VERIZON COMMUNICATIONS, INC.,                      §
VERIZON BUSINESS NETWORK                           §
SERVICES, INC., VERIZON ENTERPRISE                 §
SOLUTIONS, LLC, CELLCO                             §
PARTNERSHIP D/B/A VERIZON                          §
WIRELESS, INC., VERIZON DATA                       §
SERVICES LLC, VERIZON BUSINESS                     §
GLOBAL LLC, VERIZON SERVICES                       §
CORP.                                              §
             Defendants.                           §
___________________________________                §
                                                   §
                                                   §
VERIZON BUSINESS NETWORK                           §
SERVICES, INC., CELLCO PARTNERSHIP                 §
D/B/A VERIZON WIRELESS, VERIZON                    §
DATA SERVICES LLC, VERIZON                         §
BUSINESS GLOBAL LLC, VERIZON                       §
SERVICES CORP., AND VERIZON                        §
PATENT AND LICENSING INC.                          §
                                                   §
            Counterclaim-Plaintiffs,               §
v.                                                 §
                                                   §
HUAWEI TECHNOLOGIES CO. LTD.,                      §
HUAWEI TECHNOLOGIES USA, INC.,                     §
AND FUTUREWEI TECHNOLOGIES INC.                    §
                                                   §
          Counterclaim-Defendants.                 §

                                             ORDER

       Before the Court is the Corrected Agreed Motion to Amend the Docket Control Order (the

“Motion”). (Dkt. No. 81). In the Motion, the Parties request an extension of time for the substantial
Case 2:20-cv-00030-JRG Document 88 Filed 11/10/20 Page 2 of 2 PageID #: 4964
   .


completion of document production and service of privilege logs from November 6, 2020 to

November 25, 2020.

       Having considered the Motion, and noting its agreed nature, the Court finds that it should

be and hereby is GRANTED. The deadline for the substantial completion of document production

and service of privilege logs is extended from November 6, 2020 to November 25, 2020.

       So ORDERED and SIGNED this 10th day of November, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                               2
